1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10                                        WESTERN DIVISION
11

12   JONATHAN GRIGSBY,                          )   No. CV 18-9826-JLS (PLA)
                                                )
13                        Plaintiff,            )   ORDER ACCEPTING MAGISTRATE
                                                )   JUDGE’S FINAL REPORT AND
14                  v.                          )   RECOMMENDATION
                                                )
15   DEBBIE ASUNCION, et al.,                   )
                                                )
16                        Defendants.           )
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended Complaint, all
19   the records and files herein, and the Magistrate Judge’s Final Report and Recommendation. The
20   Court accepts the recommendations of the Magistrate Judge.
21         ACCORDINGLY, IT IS ORDERED:
22         1.     The Final Report and Recommendation is accepted.
23         2.     Judgment shall be entered consistent with this Order.
24         3.     The clerk shall serve this Order and the Judgment on all counsel or parties of record.
25

26

27   DATED: 03/12/2020                               ______________________________________
                                                        HONORABLE JOSEPHINE L. STATON
28                                                       UNITED STATES DISTRICT JUDGE
